Citation Nr: 1806917	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for a healed fracture of left fourth metacarpal (hereinafter referred to as "left ring finger") with residual pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2006 to February 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a hearing by videoconference in his March 2014 substantive appeal.  However, in January 2016, the Veteran requested an informal conference in lieu of a formal hearing.  As such, the Board finds the Veteran withdrew his request for a hearing.


FINDINGS OF FACT

The Veteran's left ring finger disability has been manifested by limitation of motion; ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected left ring finger disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5155, 5220-5223 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Schedular Rating  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran contends that he is entitled to an increased rating for his left ring finger, which is currently rated at 0 percent disabling under Diagnostic Code 5230, for any limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  In his April 2013 notice of disagreement, he alleged residual pain in the left hand following his healed fracture of the left ring finger.  He also reported having persistent pain and limited motion.  In his March 2014 substantive appeal, he alleged pain with motion, stiffness in joint, recessed knuckle due to increased curvature of the bone, and pain with repetitive lifting and use.

The Veteran's service treatment records show that the Veteran was doing well with non-operative treatment.  He complained of some mild stiffness, but an examination revealed no swelling, deformity, or rotational malalignment.  The Veteran exhibited no significant tenderness in the left ring finger and was able to make a fist.  He had weak grip strength.  Then, in November 2011, the Veteran completed treatment and was able to perform his duties as required.  His examination was within normal limits, with only mild swelling at the proximal metacarpal consistent with a callus.  

At an April 2012 VA examination, the Veteran complained of pain when doing bench presses, push-ups, or any exercise involving the palm of his left hand.  He also complained of morning stiffness in his fourth, fifth, and sixth knuckles of his left hand.  He denied swelling and reported that Ibuprofen helps.  The Veteran did not report that flare-ups impact function of hand and there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion for any fingers post-test.   He did not have any functional loss or functional impairment of any of the fingers or thumbs.  He also had no pain on palpation for joints or soft tissue of either hand, including the thumb and fingers.  The Veteran exhibited normal strength in hand grip.  He had no ankylosis of the thumb and fingers.  The examiner noted that there were no abnormal findings and there was no arthritis upon diagnostic testing.  The examiner determined that the Veteran's hand, thumb, or finger conditions did not impact his ability to work.

The medical evidence of record does not support a compensable rating for the Veteran's left ring finger disability.  Diagnostic Code 5230 provides only a noncompensable rating for any limitation of motion to the ring or little finger of either the dominant (major) or non-dominant (minor) hand.  Therefore, a higher disability rating under Diagnostic Code 5230 is not available.  38 C.F.R. § 4.71a.  

The Board has considered whether a disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  Diagnostic Code 5227 only provides a single noncompensable rating for ankylosis of the ring finger.  Diagnostic Codes 5220-5223 apply to ankylosis of more than one digit, but the competent evidence reveals no ankylosis in the left ring finger.  While the Veteran has maintained that his condition calls for an increase in rating, the pertinent medical evidence does not support his supposition.   Instead, the April 2012 VA examiner specifically found no ankylosis and found that the Veteran's finger conditions specifically did not impact ability to work. The Board finds the opinion of the VA examiner more persuasive as the examiner has the necessary education, training, and experience to diagnose ankylosis, while there is no evidence the Veteran is competent to offer such a diagnosis.  Thus, there is insufficient evidence to entitle the Veteran to a higher rating under Diagnostic Codes 5220-5223.  

A Note to Diagnostic Code 5227 provides that an evaluation should be considered when the severity of the Veteran's injury is equivalent to an amputation.  While the evidence does not demonstrate that the finger disabilities have resulted in little or ring finger amputations, Diagnostic Code 5155 provides a 10 percent rating for amputation of the ring finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the ring finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.  Likewise, with regard to the right little finger, Diagnostic Code 5156 provides a 10 percent rating for amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the little finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

The Board finds that a healed fracture of the left ring finger with residual pain does not more nearly approximate the disability picture contemplated by amputation with metacarpal resection, or without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  Importantly, the April 2012 VA examiner concluded that the Veteran's disability does not result in functional loss or functional impairment.   Additionally, there was no limitation of motion or evidence of painful motion in the Veteran's left ring finger.  The Boards finds that the examiner's findings indicate that the Veteran's left ring finger disability does not result in functioning so diminished that amputation with prosthesis would equally serve the Veteran.  As such, the Board finds that a rating in excess of 0 percent under Diagnostic Codes 5155 for the left ring finger is not warranted.  38 C.F.R. § 4.71a.

After reviewing all of the evidence set forth above, the Board finds no provision upon which to assign a rating in excess of 0 percent for the Veteran's left ring finger disability.  For these reasons, the claim is denied.  








ORDER

Entitlement to an initial compensable evaluation for a healed fracture of the left ring finger with residual pain in the left hand is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


